Title: From Benjamin Franklin to John Canton, 27 November 1767
From: Franklin, Benjamin
To: Canton, John


Dear Sir
Friday, Nov. 27 [1767]
After the Society was gone, my Lord Moreton said, (when I offer’d him the Paper) that it ought to have been deliver’d before and read to the Society: he however desir’d me to produce it to the Council. There the Reading of it was oppos’d as not being referr’d to them by the Society. But this was at last got over by Dr. Moreton’s proposing that the giving a Medal to Dr. Priestly should be taken into Consideration, and that in order to judge the better of the Propriety of that Proposal, the Paper should be read. It was accordingly read. I was then desired, as the best Judge present, to give my Opinion of the Merit of the Experiments as to the Medal; which I did in plain Terms, declaring it as my Judgment that the great Pains and Expence the Doctor had been at in making them, and the Importance of the Experiments themselves, well deserv’d that Encouragement from the Society: and that it was a Mark of Distinction justly due to so much philosophical Industry and Sagacity, &c. One that sat near me told me he was surpriz’d at the Account I had given, as he had been assur’d the Medal was intended to be bestow’d on the Doctor only for writing a History, which was thought wrong; but it now appear’d he had made many valuable new Experiments, &c. Then a Question arose how far it was proper to give a Medal for Experiments that had not been sent to the Society till they were published; and this occasioned a Search for Sir Godfrey Copley’s Will which could not be found; but an Agreement was found recorded between the Society and his Executors, that the £5 should be given for the best Experiment within the Year, proposed and directed to be made by the Society, and made in their Presence: This not having been the Practice of late Years, it began to be whisper’d that most of the Medals had been irregularly given, and that no more could be so given. A subsequent Resolution was however found, to print the Clause of Sir Godfrey’s Will in every Number of the Transactions for the Encouragement of Foreigners to endeavour obtaining the Reward, as there was Reason to fear a Failure of Experiments on the former Plan. By this Time it grew late, and it was concluded that the Books should be searched, to find all the Steps that had been taken in disposing of this Prize whether in Money or in Medals from the first Instance in 1717 to the last; with the Reasons and Grounds on which the Council had proceeded; and that a Copy of that Part of Sir Godfrey’s Will should be obtained from the Commons; when at the next Council the Matter might be re-considered, and the Medal then given to Dr. Priestly if the Council thought fit, and it should be found not contrary to the Will so to do. Thus the Business ended for that time; and how it will conclude at last seems an Uncertainty; for I think some Persons are busy in an Opposition to the Measure. But I hope it will end in favour of Merit, in which case I think our Friend cannot miss it. I am, dear Sir, Your most obedient Servant
B Franklin
P.S. I return the Dr.’s Letter. I imagine his Difficulty has arisen partly from his Supposition that the Electric Matter goes in a Ball with a projectile Force, which I think is not the Case; but that it is a Constant Stream from the Inside to the Outside of the Bottle thro’ the best Conductors and in such Direction as it can best pass, and in which Path strait or crooked it actually begins to pass as soon as the Conducting Wire begins to approach in order to make the Discharge, which would be done silently or with only a hissing Noise if the Conducting Wire were kept a little farther off than the striking Distance.